           Case 2:19-cv-05589-DMG-GJS Document 19 Filed 09/16/19 Page 1 of 13 Page ID #:65



                      1         Law Offices of Stephen Abraham
                           Stephen E. Abraham, Esq. (State Bar No. 172054)
                      2                 stephen@abraham-lawoffices.com
                                               1592 Pegasus Street
                      3                 Newport Beach, California 92660
                                            Telephone: (949) 878-8608
                      4                     Facsimile: (714) 852-3366

                      5    Attorney for Defendants
                      6

                      7
                                                            UNITED STATES DISTRICT COURT
                      8                                    CENTRAL DISTRICT OF CALIFORNIA
                      9
                   10      Brian Whitaker,
                                                                                       Case No. 2:19-cv-05589-DMG-GJS
                   11                                                     Plaintiff,
                                                                                       DEFENDANT’S RESPONSE TO
                   12                            v.                                    PLAINTIFF’S STATEMENT OF
                                                                                       THE CASE
                   13 Kajima Development Corporation,
                      a Delaware Corporation; Koojuice,                                Honorable Dolly M. Gee
                   14 Inc., a California Corporation; and                                  United States Courthouse,
                      Does 1-10,                                                           350 West 1st Street
                   15                                                                      Courtroom 8C, 8th Floor
                                                                      Defendants.          Los Angeles, CA, 90012
                   16

                   17

                   18
                                      Defendants, Kajima Development Corporation and Koojuice, Inc.
                   19
                           (“Defendants”), herewith submit their response to Plaintiff’s Statement of the
                   20
                           Case as follows:
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Koojuice - Ds' Resp re P's Statement of Case       1
    (949) 878-8608
                                                    DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CASE
           Case 2:19-cv-05589-DMG-GJS Document 19 Filed 09/16/19 Page 2 of 13 Page ID #:66



                      1
                                                                          TABLE OF CONTENTS
                      2

                      3 I.            INTRODUCTION ......................................................................................... 1
                      4 II.           PLAINTIFF’S BARRIER-RELATED CLAIMS ...................................... 2
                                      1.   Plaintiff’s Complaint ............................................................................. 2
                      5
                                      2.   Plaintiff’s Statement of the Case – The So-Called
                      6                    Barrier to His Access on a Particular Occasion .................................... 2
                                      3.   There are No Barriers to Access as Described in
                      7                    Plaintiff’s Complaint and Statement of the Case .................................. 3
                      8                    A.     The Table Outside is Compliant ................................................. 4
                           III.       PLAINTIFF’S DEMAND IS BASED ON A CLEAR
                      9               MISSTATEMENT OF STATE LAW ......................................................... 4
                   10      IV.        THIS CASE IS THE VERY SORT THAT SHOULD
                                      INVITE DISMISSAL .................................................................................... 7
                   11                 1.   The Purpose of this Court’s Early Mediation Program is
                                           Clear ...................................................................................................... 7
                   12
                                      2.   Plaintiff’s Federal Claims are Moot...................................................... 7
                   13                 3.   This Court Should Dismiss Plaintiff’s State Claims that
                                           Clearly Predominate the Action ............................................................ 7
                   14
                      V.              DEMAND FOR SETTLEMENT OF THE CASE ..................................... 9
                   15 VI.             RELIEF UNDER THE ADA EARLY MEDIATION
                                      PROGRAM AND BEYOND ...................................................................... 10
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Koojuice - Ds' Resp re P's Statement of Case       ii
    (949) 878-8608
                                                    DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CASE
           Case 2:19-cv-05589-DMG-GJS Document 19 Filed 09/16/19 Page 3 of 13 Page ID #:67



                      1                                                       I.
                      2                                                   INTRODUCTION
                      3               This case involves suit under the Americans with Disabilities Act (“ADA”)
                      4    and various state-law theories. In response to the explosion in the number of ADA
                      5    cases filed, this District formulated a process for the for the speedy resolution of
                      6    ADA cases (ADR-20). This District no doubt believed this would encourage “fair,
                      7    speedy, and economic resolution of civil actions.”
                      8               Plaintiff, a prolific filer, has surely proven this District wrong. This ADR
                      9    process has merely become one more weapon – a cudgel – in Plaintiff’s arsenal
                   10      with which to beat a defendant into paying an exorbitant sum in exchange for
                   11      release from Plaintiff’s litigation express on a journey having little to do with
                   12      removing barriers to access and everything to do with generating tens of thousands
                   13      in “damages” and even more in attorney fees.
                   14                 Plaintiff’s statement makes clear: Pay him far more than state law provides
                   15      and submit to a motion for attorney fees or Plaintiff will return to the property
                   16      solely for the purpose of adding more – new – claims that could have been brought
                   17      at the inception of the case but that were held back for just this very reason, to
                   18      deny Defendants notice, to allow Plaintiff to move the goal post by adding new
                   19      claims, to perpetuate litigation, and increase Plaintiff’s haul. And all this “cost”
                   20      Plaintiff was a quick drive-by, a form complaint, and a filing fee.
                   21                 To be clear, the conditions vaguely alleged in Plaintiff’s complaint, further
                   22      described in Plaintiff’s statement of the case, if they ever existed, no longer exist.
                   23                 As set forth further herein, there is no longer a basis for federal relief. This
                   24      Court should exercise its inherent and statutory powers and dismiss the case. If
                   25      Plaintiff believes there is a trough from which he and his lawyers are free to feed,
                   26      let them go to state court where they can make their case for the sums demanded.
                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Koojuice - Ds' Resp re P's Statement of Case       1
    (949) 878-8608
                                                    DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CASE
           Case 2:19-cv-05589-DMG-GJS Document 19 Filed 09/16/19 Page 4 of 13 Page ID #:68



                      1                                                    II.
                      2                               PLAINTIFF’S BARRIER-RELATED CLAIMS
                      3    1.         PLAINTIFF’S COMPLAINT
                      4               Plaintiff claims that he “is a California resident with physical disabilities. He
                      5    is substantially limited in his ability to walk. He suffers from a C-4 spinal cord
                      6    injury. He is a quadriplegic. He uses a wheelchair for mobility.” (Complaint, ¶1)
                      7               To be clear, the only described limitation relates to walking.
                      8               In terms of the targeting of Defendant’s business, Plaintiff’s allegation of
                      9    purpose is similarly illuminating.
                   10                      10. Plaintiff went to Acai Hero in June 2019 with the intention to
                                           avail himself of its goods, motivated in part to determine if the
                   11                      defendants comply with the disability access laws.
                   12                 Although stated as if on equal footing, being a consumer was at best
                   13      incidental to acting as self-appointed inspector/bounty hunter. And quite frankly,
                   14      who goes to a restaurant to “avail himself of its goods” rather than to eat food.
                   15                 In his complaint, he specified only that “tables” were inaccessible.
                   16      (Complaint, ¶¶12-14). 1 The rest of the complaint amounts to a formulaic recital of
                   17      the elements of claims no different than any of the hundreds of other complaints
                   18      filed by this Plaintiff and his attorneys.
                   19      2.         PLAINTIFF’S STATEMENT OF THE CASE – THE SO-CALLED BARRIER TO HIS
                   20                 ACCESS ON A PARTICULAR OCCASION
                   21                 In his statement of the case, Plaintiff further identifies “tables” as meaning
                   22      an outdoor table and chairs. In that statement is a single exterior photograph of the
                   23      restaurant that might have been taken by anyone cruising by the restaurant but not
                   24      actually intending on going in to “avail [oneself] of its goods.”
                   25

                   26   Providing clarity that somehow escaped him in the complaint, in his Statement of
                           1

                   27 the Case, he specified the only alleged barrier – outdoor seating – but then made
                      quite clear that he intends to return (or have his attorney and/or “inspector” return)
                   28 in order to find more alleged violations.
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Koojuice - Ds' Resp re P's Statement of Case       2
    (949) 878-8608
                                                    DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CASE
           Case 2:19-cv-05589-DMG-GJS Document 19 Filed 09/16/19 Page 5 of 13 Page ID #:69



                      1               Plaintiff makes no attempt to depict any feature on the inside of the
                      2    restaurant – the one place an actual customer might go to avail himself of the
                      3    restaurant’s goods. Plaintiff did not photograph any interior portion of the
                      4    restaurant, hardly the work of someone interested in patronizing Defendant’s
                      5    restaurant.
                      6               From the foregoing, what emerges is a picture of a Plaintiff more interested
                      7    in rushing off to the next target rather than stopping to enjoy a meal. In that regard,
                      8    a more honest statement from Plaintiff might have been as follows:
                      9                    8. Plaintiff flew by Acai Hero in June 2019, stopping to take a
                                           picture as he was off to the other businesses in the area, with
                   10                      absolutely no intention of availing himself of its goods that
                                           Plaintiff cannot possibly describe having never been inside or
                   11                      made any inquiry, motivated entirely by the desire to confirm some
                                           aspect of noncompliance with the disability access laws and then
                   12                      file yet another of the more than three hundred lawsuits filed in this
                                           year alone.
                   13
                                      To that point, perhaps it would be useful for a court to address the question
                   14
                           of whether Plaintiff fails to meet the redressability requirement for Article III
                   15
                           standing where the singular purpose of his “visit” is to bring the instant lawsuit.
                   16
                           See Harris v. Stonecrest Care Auto Ctr., LLC, 472 F.Supp.2d 1208, 1219 (S.D.
                   17
                           Cal. 2007).
                   18
                           3.         THERE ARE NO BARRIERS TO ACCESS AS DESCRIBED IN PLAINTIFF’S
                   19
                                      COMPLAINT AND STATEMENT OF THE CASE
                   20
                                      No matter what Plaintiff vaguely described in his complaint and depicted in
                   21
                           a single photograph in his statement of the case, as evidenced below, there is no
                   22
                           longer any impediment to his actually going inside and being a customer, and then
                   23
                           enjoying his meal outside.
                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Koojuice - Ds' Resp re P's Statement of Case       3
    (949) 878-8608
                                                    DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CASE
           Case 2:19-cv-05589-DMG-GJS Document 19 Filed 09/16/19 Page 6 of 13 Page ID #:70



                      1               A.         The Table Outside is Compliant
                      2               As to the one item that seems to be depicted
                      3    in Plaintiff’s one photograph, the restaurant offers
                      4    compliant table seating outside as evidenced below:
                      5               If the only think Plaintiff cares about is
                      6    compliance, there is no reason for him to return. On
                      7    the off chance he wants to avail himself of the
                      8    restaurant’s “goods,” the only thing stopping him is
                      9    his all too busy schedule and certainly not any
                   10      physical condition of the property as described in
                   11      his complaint.
                   12                                                      III.
                   13                                       PLAINTIFF’S DEMAND IS BASED ON
                   14                                 A CLEAR MISSTATEMENT OF STATE LAW
                   15                 Having addressed the so-called barriers, Plaintiff gets to the heart of the
                   16      litigation – his raison d’être. As Plaintiff makes quite clear, if this case doesn’t
                   17      settle, he is going on a search and destroy mission. He is going to scour the
                   18      location looking for more things about which to complain, none of which he
                   19      previously identified and none of which would seem to relate to his disability or
                   20      his brief encounter at the location.
                   21                 As discussed below, Plaintiff is entitled to nothing based on his one picture,
                   22      certainly not what he demands. But beyond that point, this Court should find
                   23      Plaintiff’s demands disturbing inasmuch as they reveal this and other similar
                   24      lawsuits as having nothing to do with access and everything to do with money. On
                   25      that basis, this Court should, as described under the ADA early mediation program,
                   26      determine the federal claims are moot (in fact non-existent) and dismiss the state
                   27      claims.
                   28                 Plaintiff claims he is entitled to automatic penalties against Defendants of
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Koojuice - Ds' Resp re P's Statement of Case       4
    (949) 878-8608
                                                    DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CASE
           Case 2:19-cv-05589-DMG-GJS Document 19 Filed 09/16/19 Page 7 of 13 Page ID #:71



                      1    not less than $4000 and $1000 under two separate statutory schemes and another
                      2    $4000 in deterrence damages. Plaintiff is wrong.
                      3               A person cannot be held liable for damages under section 54.3 and section
                      4    52 pursuant to the same act or failure to act. CAL. CIV. CODE §54.3(c); see also
                      5    Phyllis W. Cheng, Ann M. Noel, and Susan Saylor, Overview of the Major
                      6    Statutes and their Interaction, Calif. Fair Housing and Public Accommodations
                      7    §10:2 (December 2017 Update) ("Although the same discriminatory act may be
                      8    prohibited by both the DPA and the Unruh Act, a litigant may collect statutory
                      9    damages under only one statute.")
                   10                 In terms of damages under the Unruh Act, they are certainly not
                   11      automatically awarded. Rather, Civil Code section 55.56 provides, in relevant part:
                   12                      (a) Statutory damages under either subdivision (a) of Section 52 or
                                           subdivision (a) of Section 54.3 may be recovered in a construction-
                   13                      related accessibility claim against a place of public accommodation
                                           only if a violation or violations of one or more construction-
                   14                      related accessibility standards denied the plaintiff full and
                                           equal access to the place of public accommodation on a
                   15                      particular occasion.
                   16                      (b) A plaintiff is denied full and equal access only if the plaintiff
                                           personally encountered the violation on a particular occasion,
                   17                      or the plaintiff was deterred from accessing a place of public
                                           accommodation on a particular occasion.
                   18
                                           (c) A violation personally encountered by a plaintiff may be
                   19                      sufficient to cause a denial of full and equal access if the plaintiff
                                           experienced difficulty, discomfort, or embarrassment because
                   20                      of the violation.
                   21                 Further, section 55.56 explicitly requires that a plaintiff demonstrate that the
                   22      allegedly offending condition result in a denial of access; this was made clear in
                   23      Mundy v. Pro-Thro Enterprises, 192 Cal. App. 4th Supp. 1 (2011). There, the
                   24      court, affirming the trial court’s judgment in favor of defendant, stated:
                   25
                                           “to prevail on the Act claim, appellant was required to prove that
                   26                      he was denied full and equal access after personally encountering
                                           an ADA violation.”
                   27      (emphasis added). Affirming the judgment in favor of defendant, the appellate
                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Koojuice - Ds' Resp re P's Statement of Case       5
    (949) 878-8608
                                                    DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CASE
           Case 2:19-cv-05589-DMG-GJS Document 19 Filed 09/16/19 Page 8 of 13 Page ID #:72



                      1    division court found that “Appellant was not entitled to a judgment, because he
                      2    failed to present any evidence under section 55.56.”
                      3               In Reycraft v. Lee, 177 Cal. App. 4th 1211 (2009), the Court explained the
                      4    requirement of standing in the context of disability-based claims for damages.
                      5
                                           Plaintiff’s attempt to equate a denial of equal access with the
                      6                    presence of a violation of federal or state regulations would nullify
                                           the standing requirement of section 54.3, since any disabled person
                      7                    could sue for statutory damages whenever he or she encountered
                                           noncompliant facilities, regardless of whether that lack of
                      8                    compliance actually impaired the plaintiff’s access to those
                                           facilities. Plaintiff’s argument would thereby eliminate any
                      9                    distinction between a cause of action for equitable relief under
                                           section 55 and a cause of action for damages under section 54.3.
                   10                      …”
                           Reycraft at 1223 (emphasis added), quoting Urhausen v. Longs Drug Stores
                   11
                           California, Inc., 155 Cal.App.4th 254, 265–266 (2007). See, also Garcia v.
                   12
                           Summerville Properties, LP, Los Angeles App. Division BV028645 (October 26,
                   13
                           2010) (denying damages)
                   14
                                      If Plaintiff cannot demonstrate conditions that cause a denial of full and
                   15
                           equal access, he cannot recover damages even where conditions do not comply
                   16
                           with construction standards whether under the Federal ADA or California
                   17
                           accessibility standards.
                   18
                                      In terms of “deterrence,” Plaintiff must prove both
                   19

                   20                      (1) The plaintiff had actual knowledge of a violation or violations
                                           that prevented or reasonably dissuaded the plaintiff from accessing
                   21                      a place of public accommodation that the plaintiff intended to use
                                           on a particular occasion.
                   22
                                           (2) The violation or violations would have actually denied the
                   23                      plaintiff full and equal access if the plaintiff had accessed the place
                                           of public accommodation on that particular occasion.
                   24                 Moreover, Plaintiff’s threat to “be seeking damages for on-going
                   25      deterrence” is nothing more than his claiming an existential desire to patronize (or
                   26      monitor) for the purpose of adding more and more iterations of his $4000 damages.
                   27                 Driving by and taking a picture of the outside of a restaurant does not come
                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Koojuice - Ds' Resp re P's Statement of Case       6
    (949) 878-8608
                                                    DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CASE
           Case 2:19-cv-05589-DMG-GJS Document 19 Filed 09/16/19 Page 9 of 13 Page ID #:73



                      1    close to demonstrating that Plaintiff was denied access, whether on a particular
                      2    occasion or existentially.
                      3                                                       IV.
                      4                                    THIS CASE IS THE VERY SORT THAT
                      5                                              SHOULD INVITE DISMISSAL
                      6    1.         THE PURPOSE OF THIS COURT’S EARLY MEDIATION PROGRAM IS CLEAR
                      7               As noted above, the purpose of this Court’s ADA Early Mediation Program
                      8    is to minimize costs to the parties while addressing barrier removal where
                      9    appropriate. As stated at ADR-20 page 3:
                   10                      A plaintiff’s federal claims may become moot if a defendant
                                           voluntarily remedies conditions alleged to be in violation of the
                   11                      ADA and/or ADAAG. In such a case, a defendant who voluntarily
                                           remedies all ADA and ADAAG violations without being ordered
                   12                      to do so may obtain dismissal of the claims. Moreover, in some
                                           instances, such voluntary action by a defendant may negate a
                   13                      plaintiff’s entitlement to attorney fees. See Buckhannon Bd. &
                                           Care Home, Inc. v. W. Virginia Dep’t of Health & Human Res.,
                   14                      532 U.S. 598, 605-06 (2001) (superseded by statute on other
                                           grounds).
                   15
                           2.         PLAINTIFF’S FEDERAL CLAIMS ARE MOOT
                   16
                                      Even giving every favorable indulgence to the documents filed by Plaintiff
                   17
                           and his counsel and disregarding the untenable if not dubious nature of those
                   18
                           claims, this Court can find that the federal claims are moot.
                   19
                           3.         THIS COURT SHOULD DISMISS PLAINTIFF’S STATE CLAIMS THAT CLEARLY
                   20
                                      PREDOMINATE THE ACTION
                   21
                                      As noted above, Plaintiff’s reasons for filing suit appear to have little to do
                   22
                           with barrier removal. Rather, as so succinctly stated in his Statement of the Case, if
                   23
                           he doesn’t get his $8000 and if his attorneys don’t get their fee motion (meaning
                   24
                           not only fees “incurred” to date but more for the motion,” they will ruthlessly
                   25
                           pursue further litigation, running up damages (for lots of future visits and
                   26
                           deterrence) and fees.
                   27
                                      Courts within this District have come to realize that ADA litigation has
                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Koojuice - Ds' Resp re P's Statement of Case       7
    (949) 878-8608
                                                    DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CASE
          Case 2:19-cv-05589-DMG-GJS Document 19 Filed 09/16/19 Page 10 of 13 Page ID #:74



                      1    taken a very disturbing turn. As succinctly stated by Judge Anderson in Le v. Luis
                      2    Ramallo, 2:19-cv-04507-PA-SK in his order dismissing the state claim:
                      3                    The number of construction-related accessibility claims filed in the
                                           Central District has skyrocketed both numerically and as a
                      4                    percentage of total civil filings since California began its efforts to
                                           curtail the filing of such actions. According to statistics compiled
                      5                    by the Clerk’s Office, in 2013, the first year in which California’s
                                           initial limitations on such cases were in effect, there were 419
                      6                    ADA cases filed in the Central District, which constituted 3% of
                                           the civil actions filed. Filings of such cases increased from 928
                      7                    (7% of civil cases) in 2014, the year before the imposition of the
                                           additional $1,000 filing fee and additional pleading requirements
                      8                    for high-frequency litigants, to 1,386 (10% of civil cases) in 2016,
                                           the first full year of those requirements. The number and
                      9                    percentage of such cases filed in the Central District has increased
                                           in each year since California acted to limit the filings by high-
                   10                      frequency litigants, reaching 1,670 (12% of civil cases) in 2017,
                                           1,670 (18% of civil cases) in 2018, and 1,868 cases (24% of civil
                   11                      cases) in the first six months of 2019.
                   12       Order, September 165, 2019, Doc. 20 (emphasis added).
                   13                 Mr. Whitaker can rightly take pride in the fact that he alone is responsible
                   14      for a significant number of those cases. A search of records of cases filed in this
                   15      District alone as of August 23, 2019 reveals the following numbers filed by this
                   16      particular Plaintiff:
                   17
                                                                           BRIAN WHITAKER CASES
                   18
                                                                  Year         Cases Filed   Cases Closed
                   19                                             2014                     5              5
                                                                  2015                     5              5
                   20                                             2016                     5              5
                   21                                             2017                    10             10
                                                                  2018                    77             75
                   22                                             2019                   338             88
                   23                                             Grand Total            440            188

                   24                 Of the number for 2019, 196 of the 338 were in the first two quarters.
                   25                 As further explained by Judge Anderson in his ruling:
                   26                      “Federal courts may properly take measures to discourage forum-
                                           shopping, and here, where Plaintiff has filed over one hundred
                   27                      disability discrimination cases, and settled more than fifty of them
                                           in a two-year period, the Court finds this to be a compelling reason
                   28                      to decline supplemental jurisdiction.”
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Koojuice - Ds' Resp re P's Statement of Case       8
    (949) 878-8608
                                                    DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CASE
          Case 2:19-cv-05589-DMG-GJS Document 19 Filed 09/16/19 Page 11 of 13 Page ID #:75



                      1    Order at pg. 7, quoting Schutza v. Cuddeback, 262 F.Supp.3d 1025, 1031 (S.D.
                      2    Cal. 2017) (citing Hanna v. Plumer, 380 U.S. 460, 467-68 (1965)).
                      3               Here, Plaintiff’s track record of suing-and-settling could not be more
                      4    apparent. Moreover, as noted above, Plaintiff and his counsel seem to have serious
                      5    problems interpreting rather well-defined state law regarding how damages are
                      6    calculated.
                      7               As was further expressed in Judge Anderson’s order dismissing the state
                      8    claim,
                      9                    [T]here is no relief available to [plaintiff] in federal court that
                                           could not be secured in state court. Had he brought this suit in state
                   10                      court, there would have been only one suit pending and he would
                                           have been eligible to receive every form of relief he seeks: an
                   11                      injunction, money damages, and attorney’s fees. By being
                                           “inefficient” and declining to exercise supplemental jurisdiction
                   12                      over his state claim, this Court is simply recognizing that
                                           California has a strong interest in interpreting and enforcing its
                   13                      own rules without federal courts serving as a convenient end-
                                           around for creative litigants. If that results in occasional
                   14                      inefficiency, it’s a worthwhile tradeoff.
                   15      Order at pg 7-8, quoting Alessio Leasing, 2019 WL 1546950, at *4.
                   16                 To the extent what Plaintiff and his counsel really seek are to create a new
                   17      interpretation of state law more to their profit, they should seek such a radical shift
                   18      in statutory interpretation in a court more suited jurisdictionally to the task.
                   19                                                      V.
                   20                                DEMAND FOR SETTLEMENT OF THE CASE
                   21                 Defendants expect Plaintiff to acknowledge that his federal claim cannot be
                   22      maintained. Defendants expect Plaintiff to recognize that the sole basis for further
                   23      litigation is his pursuit of money to which he is not entitled. Defendants expect this
                   24      case can be settled for an amount recognizing the foregoing.
                   25                 ///
                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Koojuice - Ds' Resp re P's Statement of Case       9
    (949) 878-8608
                                                    DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CASE
          Case 2:19-cv-05589-DMG-GJS Document 19 Filed 09/16/19 Page 12 of 13 Page ID #:76



                      1                                                         VI.
                      2                                         RELIEF UNDER THE ADA EARLY
                      3                                    MEDIATION PROGRAM AND BEYOND
                      4               Defendants hope this Court will recognize the seriousness threat to the
                      5    orderly administration of justice occasioned by the practices of a few plaintiffs and
                      6    their lawyers, including those involved in the prosecution of this case, that have
                      7    prompted the response of at least five judges in this District calculated to restore
                      8    balance between the federal and state courts.
                      9
                   10      Dated: September 16, 2019                      LAW OFFICES OF STEPHEN ABRAHAM
                   11

                   12                                                     By:      /s/ Stephen E. Abraham
                                                                                Stephen E. Abraham
                   13
                                                                                Attorney for Defendants
                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Koojuice - Ds' Resp re P's Statement of Case      10
    (949) 878-8608
                                                    DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CASE
          Case 2:19-cv-05589-DMG-GJS Document 19 Filed 09/16/19 Page 13 of 13 Page ID #:77



                      1                                                   PROOF OF SERVICE
                      2
                           STATE OF CALIFORNIA, COUNTY OF ORANGE
                      3

                      4 I am employed in the County of Orange, State of California. I am over the age of
                        18 and not a party to the within action. My business address is: 1592 Pegasus
                      5 Street, Newport Beach, California 92660.

                      6
                           On September 16, 2019, I served the foregoing document described as:
                      7
                      DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF THE
                    8 CASE thereon on all interested parties in this action as follows:

                    9    Chris Carson                                 Representing Plaintiff
                         Ray Ballister, Jr.
                   10    Phyl Grace, Esq.
                         Dennis Price, Esq.
                   11    P.O. Box 262490
                         San Diego, CA 92196-2490
                   12    Telephone: (858) 375-7385
                         Facsimile: (888) 422-5191
                   13    e-Mail: phylg@potterhandy.com
                   14                 [x]        e-Filing pursuant to Court order
                   15
                                      Executed on September 16, 2019, at Newport Beach, California.
                   16

                   17             I declare under penalty of perjury under the laws of the State of California
                           that the above is true and correct.
                   18

                   19
                                                                               /s/ Stephen E. Abraham
                   20                                                            Stephen E. Abraham
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Koojuice - Ds' Resp re P's Statement of Case
    (949) 878-8608
                                                                            PROOF OF SERVICE
